Case 3:20-cv-00255-HEH-DJN Document 10 Filed 04/20/20 Page 1 of 1 PageID# 95




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division


BROOKE WHORLEY,et aL.

                     Plaintiffs,

                                                  Civil Action No. 3:20cv255-HEH
                                          )
RALPH S. NORTHAM,et aL,

                     Defendants.


                                          ORDER
                             (Referring Case for Mediation)

       THIS MATTER is before the Court on its own initiative. On April 17, 2020,the

Court held a conference call to determine the status of the parties' negotiations in this

case, if any. During the call, counsel for the parties indicated that they desired to engage

in mediation. Thus, upon due consideration and it appearing appropriate to do so, it is

hereby ORDERED that this case is REFERRED to United States District Judge David J.

Novak for mediation. The suspension of deadlines previously set by the Court is

CONTINUED until such time as mediation is completed.

       The Clerk is directed to send a copy ofthis Order to all counsel of record and

Judge Novak.

       It is so ORDERED.



                                                  Henry E. Hudson
                                                  Senior United States District Judge

Date: Ayr.'t ao ^OZO
Richmond, Virginia
